Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3, 7-8, 10, 17, 24-29, 33-34, 36, 41, 43-44, 46-49, 69-70, 73-75, 78-79, 82, 85-94, 97-98 and 100 are pending. 
Upon reconsideration, withdrawn claims 17, 24 and Group II (now claims 26-29, 33-34, 36, 41, 43-44, 46-49, 69, 82, 85 and 90-93), drawn to conjugate, previously withdrawn from consideration has been rejoined with the elected Group I.   

Claims 70, 73-75 and 78 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.

Claims 1-3, 7-8, 10, 17, 24-29, 33-34, 36, 41, 43-44, 46-49, 69, 79, 82, 85-94, 97-98 and 100, drawn to antibody or antigen-binding fragment thereof comprising a light chain polypeptide comprising a C-terminal amino acid extension comprising a cysteine residue, wherein the C-terminal amino acid extension does not specifically hind antigen that read on the amino acid sequence of SEQ ID NO: 32, 33, 34, 35, 98, 101 and 102, and a conjugate comprising said antibody or antigen binding fragment thereof are being acted upon in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 8, 2021 was filed after the mailing date of the Non-Final Office on February 8, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection and Rejection Withdrawn
The objection to claim 1 is withdrawn in view of the claim amendment and the Examiner’s amendment set forth below.

The rejection of claims 1-3, 7, 10, 25, 80, 86-89 and 97 under 35 U.S.C. 103 as being unpatentable over Liu et al (of record, W02009088805 publication, published July 16, 2009; PTO 892) in view of US201203085B4 (of record, Kim hereafter, published December 6, 2012; PTO 892), Carter (of record, W02007103288 publication, published September 2007; PTO 892), Zheng (of record, WO99/02711 publication, published January 1999; PTO), Wu et al (of record, US 20090155275, published June 18, 2009; PTO 892), Hermans (of record, WO 2013128031 publication, published September 2013; PTO 892) and Knoetgen (of record, US20130011394, filed June 19, 2012; PTO 892) is withdrawn in light of the claim amendment and the Examiner’s amendment set forth below.  In particular, the references above do not teach the C-terminal amino acid extension sequence is from 6 to 50 amino acids in length and comprises the amino acid sequence of SEQ ID NO: 32, 33, 34, 35, 98, 101, or 102. 

The rejection of claims 194, 98 and 100 under 35 U.S.C. 103 as being unpatentable over Liu et al (of record, WO2OO9O88805 publication, published July 16, 2009; PTO 892) in view of US20120308584 (Kim hereafter, PTO 892), Carter (of record, W02007103288 publication, PTO 892), Zheng (of record, WO99/02711 publication, published January 1999; PTO), Wu et al (of record, US20090155275, PTO 892), Hermans (of record, WO 2013128031 publication, published September 2013; PTO 892) and Knoetgen (of record, US20130011394, filed June 19, 2012; PTO 892) as applied to claims 1-3, 7, 10, 25, 80, 86-89 and 97 mentioned above and further in view of Backstrom et al (of record, Immunity 5: 437-447, 2002: PTO 892) is withdrawn in view of the claims amendment.  The addition of Backstrom does not cure the deficiency of the Liu, Kim, Carter, Zheng, Hermans, and Kneotgen.   

Rejoinder
		Claims 1-3, 7-8, 10, 17, 24-29, 33-34, 36, 41, 43-44, 46-49, 69, 79, 82, 85-94, 97-98 and 100 are allowable. The restriction requirement between Groups I, IV and V, as set forth in the Office action mailed on December 12, 2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 70 (Group IV) directed to method of using the allowable product, and claims 73-75 and 78 (Group V), directed to a method of making the allowable conjugate no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claims 50-52, 56-57, 59, 61, 66-67 and 71 (Group III), directed to nucleic acid, vector, host cell and method producing binding protein remain withdrawn from consideration because they are distinct product and do not require all the limitations of an allowable claim.
		In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
		Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Eric J. Zylstra on July 27, 2021. 

In the claims:
Claims 41, 87-88, 91 and 92 have been canceled. 
Claim 75, line 2, “preferentially” has been deleted.  

Conclusion
Claims 1-3, 7-8, 10, 17, 24-29, 33-34, 36, 43-44, 46-49, 69-70, 73-75, 78-79, 82, 85-86, 89-90, 93-94, 97, 98 and 100 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644